Case 2:19-cv-02274-SHM-tmp Document 24 Filed 01/27/20 Page 1 of 1                     PageID 136




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TENNESSEE
                                MEMPHIS DIVISION

CHARLES DOTSON,

  Plaintiff,
                                                  CASE NO.: 2:19-CV-02274-SHM-TMP
v.

ALLY FINANCIAL, INC.,

  Defendant.
                                      /

                           NOTICE OF SETTLEMENT PENDING

        Plaintiff, CHARLES DOTSON, by and through the undersigned counsel, hereby notifies

the Court that the parties have reached a settlement with regard to this case and are presently

drafting and finalizing the settlement agreement, and general release or documents. Upon

execution of the same, the parties will file the appropriate dismissal documents with the Court.

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to

Ethan G. Ostroff, Esquire, and Carter R. Nichols, Esquire, 222 Central Park Avenue, Suite 2000,

Virginia Beach, Virginia 23462 (ethan.ostroff@troutman.com; carter.nichols@troutman.com).

via the Court’s CM/ECF on this 27th day of January, 2020.

                                             /s/ Frank H. Kerney, III
                                             Frank H. Kerney, III, Esquire
                                             Florida Bar No.: 88672
                                             Morgan & Morgan Tampa, P.A.
                                             201 N. Franklin Street, Suite 700
                                             Tampa, Florida 33602
                                             Telephone: (813) 223-5505
                                             Facsimile: (813) 222-4797
                                             Primary Email: FKerney@ForThePeople.com
                                             Secondary Email: MJones@ForThePeople.com
                                             Attorney for Plaintiff
